DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Status of Claims
Claims 83-102 are presently under examination. 
Examiner’s Comment
For clarity of record, it is noted that claims 83-96 are directed to a system and a device, whereas claims 97-102 are directed to a method. However, despite these differences, the examiner has decided to examine these claims together (without restriction) given that the functional limitations of the parent claims 83, 91, and 97 rise and fall together. However, in event that the system/device claims are amended in the future to include additional structural and/or functional limitations that do not rise and fall with those of the method claims, applicant is reminded that 37 CFR 1.142(a) provides that restriction is proper at any stage of prosecution up to final action. Ex parte Benke, 1904 C.D. 63, 108 O.G. 1588 (Comm' r Pat. 1904).
Domestic Priority
Applicant' s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to US Provisional Application 61/012,716, filed 12/10/2007 is acknowledged. However, applicant’s priority claim is denied because the instant application was filed later than 12 months after the date on which the cited provisional application was filed. See MPEP 211.
An applicant in a nonprovisional application, other than for a design patent, or an international application designating the United States may claim the benefit of one or more prior-filed provisional applications under the conditions set forth in 35 U.S.C. 119(e). However, the nonprovisional application or international application designating the United States must be: (i) Filed not later than twelve months after the date on which the provisional application was filed, subject to paragraph (b) of this section (a subsequent application); or (ii) Entitled to claim the benefit under 35 U.S.C. 120, 121, or 365(c) of a subsequent application that was filed within the period set forth in paragraph (a)(1)(i) of this section.

Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 11/12/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 83-102 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.
Guidance Step 1: 
Regarding claim(s) 83, 91, and 97, the claimed invention is directed to a system, device, and method that performs a process, and therefore falls within one of the four statutory categories. Thus, the claim is directed to one of the statutory categories of invention. MPEP 2106.03.
A. Guidance Step 2A, Prong 1
As discussed in the MPEP, abstract ideas include mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations; see MPEP § 2106.04(a)(2), subsection I); certain methods of organizing human activity (see MPEP § 2106.04(a)(2), subsection II); and mental processes (concepts performed in the human mind including an observation, evaluation, judgment, opinion; see MPEP § 2106.04(a)(2), subsection III). In this case, the following steps encompass the abstract idea:
determine a ∆S value from at least one error parameter, wherein the ∆S value is a value of slope deviation or a value of normalized slope deviation in relation to the previously determined reference correlation; and 
determining the analyte concentration in the sample from the at least one output signal value, the ∆S value, and the previously determined reference correlation relating the at least one output signal value to one of the reference sample analyte concentration values, where the determining the analyte concentration in the sample comprises adjusting the previously determined reference correlation with the ∆S value.
In this case, the above steps encompass analyzing data and performing calculations that could reasonably be performed by a scientist with a pen and paper. That is, there is nothing in the claims themselves that foreclose these steps from being performed by a human. Accordingly, such steps amount to mental observations and/or evaluations that fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG (Section I, 84 Fed. Reg. at 52). Even though the claims recite a processor, the claims do not negate the mental nature of these limitations because the claims merely use it as a tool to perform the otherwise mental processes. See also Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017) (“[A]n invention directed to collection, manipulation, and display of data was an abstract process”). 
Additionally, the above steps encompass a mathematical concept because the act of performing calculations constitutes a mathematical relationship. The Supreme Court has identified a number of concepts falling within this grouping as abstract ideas including: a procedure for converting binary-coded decimal numerals into pure binary form, Gottschalk v. Benson, 409 U.S. 63, 65, 175 USPQ2d 673, 674 (1972); a mathematical formula for calculating an alarm limit, Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ2d 193, 195 (1978); the Arrhenius equation, Diamond v. Diehr, 450 U.S. 175, 191, 209 USPQ 1, 15 (1981). Therefore, the claimed steps clearly encompass a mathematical concept under the Revised Guidance. See also MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section I.B. 
B. Guidance Step 2A, Prong 2
This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. In this case, the claimed steps that are not part of the abstract idea are as follows: 
a sensor strip including an electrode and a reservoir for the fluid sample;
 a measurement device including: a sensor interface in contact with the electrode of the sensor strip when the sensor strip is placed in the sensor interface, wherein an electrical input signal to the sample via the electrode of the sensor strip when the sensor strip is placed in the sensor interface of the analyte measurement device…; 
a storage device storing a previously determined reference correlation relating previously determined reference output signals…; 
In this case, the claimed selecting steps encompass gathering data for use by the abstract idea. As such, these steps amount to insignificant extra-solution activity. MPEP 2106.05(g) provides the following examples of activities that the courts have found to be insignificant extra-solution activity. 
With regards to the recited sensor strip, measurement device, storage device, and processors, these are viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment. In addition, “generic computer components such as a computer and database do not satisfy the inventive concept requirement.”  See MPEP 2106.05(h). In other words, the claimed method as a whole does not use the information generated by the abstract idea in any real-world application but merely uses the abstract idea to generate more accurate data.  Moreover, the courts have recently instructed that “[t]he different use of a mathematical calculation, even one that yields different or better results, does not render patent eligible subject matter.” Board Of Trustees Of Leland Stanford Junior University, 991 F.3d 1245, 1251 (Fed. Cir. 2021). As such, the claims do not integrate the recited judicial exception into a practical application. 
            
C. Guidance Step 2B: 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons: 
As discussed above, the non-abstract steps amount to nothing more than insignificant extra-solution activity. Moreover, courts have also recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017);
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);
In other words, there is nothing unconventional about the steps and/or devices used for determining an analyte and the examiner takes official notice that the claims non-abstract steps were routine and conventional in the art. Therefore, these steps remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Thus, the independent claim(s) as a whole do not amount to significantly more than the exception itself. Therefore, the claim(s) is/are not patent eligible. 

D. Dependent Claims
Dependent claims 84-90, 92-96, 98-102 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons. Claims 84, 85, 92, 93, 94, 95, 101, 102 further limit the type of analyte, fluid sample, signal generator, or pulse used to obtain data for use by the abstract idea. As such, these claims are not drawn to eligible subject matter as they are directed to insignificant extra-solution activity for reasons discussed above (Step 2A, prong 2, and Step 2B analysis). Claims 86-90, 96, 98-100 further limit the specificity of the abstract idea and therefore are also directed to an abstract idea for reasons discussed above (Step 2A, prong 1, analysis). For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 

Claim rejections - 35 USC § 112, 2nd Paragraph

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 83-102 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims that depend directly or indirectly from claim(s) 83, 91, 97 is/are also rejected due to said dependency.   
Claims 83, 91, and 97 recite “determine a ∆S value from at least one error parameter, wherein the ∆S value is a value of slope deviation or a value of normalized slope deviation in relation to the previously determined reference correlation”. Firstly, it is unclear as to the metes and bounds of the term  “error parameter”. One of ordinary skill in the art would recognize that errors are inherently present in signals due to a variety of factors. However, the claims do not recite “signal error” and a review of the claims and specification fails to provide any limiting definition for this term, and there are no previous steps in the claim for obtaining any error parameters. Secondly, as a result of the above issue, it is unclear in what way ∆S  is determined from “at least one error parameter”. For example, at the most basic definition, determining a slope requires calculating a ratio based on the change between two different parameters, e.g.  ∆y/∆x. In this case, however, the claims do not provide any prior knowledge of an error parameter nor are there any other parameters or previously obtained measurements for calculating a slope as claimed. A review of the specification does not provide any mathematical correlation between ∆S and error parameters that would serve to clarity the issue. As such, it is unclear what computational operations are intended. Clarification is requested via amendment. 
Claims 83, 91, and 97 recite “determining the analyte concentration in the sample from the at least one output signal value, the ∆S value, and the previously determined reference correlation relating the at least one output signal value to one of the reference sample analyte concentration values, where the determining the analyte concentration in the sample comprises adjusting the previously determined reference correlation with the ∆S value. It  is unclear what positive process limitations is/are intended by the above phrase. On one hand, the claim requires “determining” analyte concentration, apparently by comparison to a reference sample analyte concentration (which appears from out of nowhere). On the other hand, the claim recites a “where” phrase that appears to require adjusting a reference correlation. If applicant’s point of novelty is somehow correcting the output signal using a correlation equation [0016], this is not at all clear. Clarification is requested by amendment. 
Claims 85, 90, and 94 recite the terms “bias limit” and “largest bias”. In the first case,  it is not clear where these bias values originate from. One of ordinary skill in the art would recognize that bias needs to be determined in order to practice the claimed method. Therefore, the claims appear to be missing a step for determining bias. In the second case, the term “largest” is a relative term and the specification does not provide any limiting definitions, specific properties, or scoring criteria indicating the scope of this term, i.e. the result is subjective and imperceptible. Clarification is requested via amendment. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.       Determining the scope and contents of the prior art.
2.       Ascertaining the differences between the prior art and the claims at issue.
3.       Resolving the level of ordinary skill in the pertinent art.
4.       Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 83-102 are rejected under 35 U.S.C. 103(a) as being unpatentable over Panteleon et al. (Diabetes Technology & Therapeutics, May 2003, 5(3): 401-41). 
The instantly claimed invention, as best understood, is directed to a method, system, and device for determining an analyte concentration in a sample by: applying the fluid sample to a sensor strip; applying an electrical input signal to the sample via an electrode; generating at least one output signal value from an analysis of the sample, the at least one output signal value responsive to the analyte concentration in the sample; determining a slope (ΔS value) from a reference correlation obtained from a reference instrument; and determining an analyte concentration by adjusting the reference correlation based on at least one ΔS value.
Panteleon teaches methods for calibrating glucose sensors. Regarding claims 83, 91, 97, Panteleon teaches analyzing ISF fluid samples using the HemoCue system which has a sensor membrane (i.e. strip) and applying an electrical voltage (i.e. input signal) (page 402, col. 2 through page 403, col.1), which reads on applying a sample to a sensor strip and applying an input signal as claimed; generating sensor currents (output signals) from glucose sensors responsive to glucose concentrations in tissue samples (page 403, col. 1, and Figure 1). With regards to the use of a reference instrument, this limitation is not given patentable weight since the nature of the data, per se, has no limiting effect on the method as claimed. That being said, Panteleon still teaches a reference sensor (page 402) and amperometric devices for performing the above steps, which meets the claim limitation. 
Panteleon does not specifically teach determining a delta S value from an error parameter, as claimed. However, Panteleon suggests this limitation by determining sensor accuracy using three calculations: linear regression between sensor and reference glucose data (i.e. slopes); correlation coefficients (i.e. slopes) and mean difference [Abstract and page  403, col. 2, and Figure 1] wherein the calculations include slope and offset parameters [Figure 1], and because no equations or limiting definitions for delta S are provided in the claims that would serve to exclude this interpretation. Moreover, one of ordinary skill in the art would know how to solve for as a function of the error term (i.e. offset); minimizing the difference between regression lines (Figure 1), which equates to difference of slopes; and determining a bias in slope between two different regression lines (page 405, col. 1 and Figure 3). Therefore, in light of the indefiniteness of the claim, Panteleon makes obvious the step for determining a slope or a deviation between two different slopes. 
Panteleon teaches determining glucose concentration based on linear equations that include parameters for slope, output signal, and offset (i.e. any error parameter). See Figure 1. Panteleon additionally teaches equations for the estimation of the glucose concentration in a sample both before and after calibration (Figure 3); and adjusting the slope in post-calibration regression lines using the offset parameter (see pages 404-406, and Figure 3, right, which is the un-biased corrected concentration). 
Panteleon does not specifically teach determining analyte concentration by adjusting reference correlations with the delta S value. However, one of ordinary skill in the art would have recognized that blood glucose is dependent on slope and offset parameters. Therefore, in view of the indefiniteness of the claims, it would have been obvious to one of ordinary skill in the art to have modified the method of Panteleon by adjusting either the slope parameter or the offset (i.e. reference correlation) parameter since this would have amounted to modifications of experimental design parameters. The motivation would have been to improve predictive accuracy through routine optimization. 
Regarding claim(s) 84, 92, 93, Panteleon uses a Medtronic MiniMed subcutaneous glucose sensor (page 405, col. 2) and obtains blood glucose measurements obtained by the HemoCue system (page 402, col. 2; page 405, col. 2), which provides implicit teaching for biological fluid and portable device as claimed. 
Regarding claim(s) 85, 90, 94, Panteleon determines percent bias, as set forth above, and provides an equation relating bias and variance (of current). See page 405, col. 2, and Figure 4. In particular, Panteleon determines percent bias at 21% in the hypoglycemic region and 10% in the hyperglycemic range and is indicated by a regression slope less than 1 (see page 403, col. 2, page 407, col. 1, last para., and Figure 3). Therefore, the Examiner interprets the differences between the claims and the teachings of Panteleon to be obvious variations of known percent bias values and invites the applicant to demonstrate the novel or unobvious difference between the claimed limitations and those used in the prior art. 
Regarding claim(s) 86, 89, 100, Panteleon does not specifically teach determining ΔS values using a predetermined index function. However, in light of the indefiniteness of the claim, the |Ij – I’j| expression (Figure 1) is broadly interpreted as an index function, since it is used an index of numerical agreement and represents the deviation between the sensor current measurement (or BG) having a slope of zero, and the regression line (having a defined  slope value). Therefore, this difference function effectively transforms an error parameter Ij into a ΔS value. Furthermore, no equations are provided in the claims that would serve to exclude this interpretation. With regards to claim 87, 88, the calibration method uses at least one error parameter (offset), as set forth above.
Regarding claim(s) 95, Panteleon teaches amperometric devices, as set forth above, which meets the claim limitation. Regarding claim(s) 96, the offset parameters are interpreted as error contributors, as they cause the alteration of output signal values (Figure 1, and Figure 3, right). Regarding claim(s) 96, 98, 99, Panteleon teaches linear regression and mean difference calculations [page 403, col. 2], which reads on ratio based calculations. 
Regarding claim(s) 101 and 102, these claims are directed to how the output signal values were generated (from pulsed signals and light). However, these claims are not given patentable weight as the nature of the data does not change the function of the claimed steps. Furthermore, the Examiner interprets these claims to be obvious variations of known glucose sensor devices as taught by Panteleon and invites the applicant to demonstrate the novel or unobvious difference between the claimed limitations and those used in the prior art. 
Double Patenting Rejections
Claims 83-102 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, 5, 6, 18, and 24 of co-pending Application No. 13/117872 (now US Patent 9,164,076). 
The differences between the inventions defined by the conflicting claims are as follows: Reference claims 1 and 18 of the ‘076 patent are a species of the genus recited in instant claim(s) 83, 91, 97 of the instant patent application, because the cited reference claim(s) teach all of the limitations of instant claim(s) 83, 91, 97, plus additional features and/or limitations. Therefore, instant claim(s) 83-102 is/are anticipated by the narrower claims (i.e. species anticipates the genus). 
Claims 83-102 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 7-14, 16, 18-28, 83, 84 of co-pending Application No. 12/329,698 (now US Patent 10,739,350). 
The differences between the inventions defined by the conflicting claims are as follows: Reference claims 1-5, 7-14, 16, 18-28, 83, 84 of the ‘350 patent are a species of the genus recited in instant claim(s) 83, 91, 97 of the instant patent application, because the cited reference claim(s) teach all of the limitations of instant claim(s) 83, 91, 97 , plus additional features and/or limitations. Therefore, instant claim(s) 83-102 is/are anticipated by the narrower claims (i.e. species anticipates the genus). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PABLO S WHALEY/Primary Examiner, Art Unit 3619